Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
Applicant alleges that the amendment to claim 1 “overcomes the indefiniteness rejection” of the ambiguity of the alignment of the axis. This is not persuasive, since the amendment does not clarify what is the nature of the axis of the tube, and how does it impact the positions of the entry and exit windows. The amendment does not clarify the scope, and instead includes duplicative and circular recitations (see below). Specifically, applicant has not defined the longitudinal axis in terms of a straight line—the claim is deliberately vague, because the “axis” is the axis of a flexible tube! Applicant could have chosen not to be vague and indefinite, as by requiring “straight line” or even a plain recitation of an “axis” would typically imply a straight line—but as here, the axis is defined as a part of a flexible tube, and therefore the axis would not be impliedly straight. As a result, the nature of the term “pathway” remains vague—it could be a circuitous pathway, (because it is being ‘defined’ by the path a tube may take—not by structural relationships between the elements of the claimed “Device.”) 
The phrase “lateral and opposite” also remains indefinite, despite applicant’s allegations (See below). 
Applicant alleges that ‘shaped like a triangle’ in claim 10 is definite. This is not persuasive. Applicant’s reply simply drew a triangle over a portion which is not a triangle. The portion shown at 17 figure 6 distinctly has a trapezoidal shape, with a flattened top; and it 
Applicant preemptively alleges that “loop like” is definite. This is not persuasive as seen below. 
Applicant alleges that Ohkaka fails to disclose the feature of “closed-loop like” (Rem. P. 8) which is not persuasive in light of its indefiniteness, and as in view of the rejection under 102(a)(1) or (a)(2) set forth below. As specifically discussed in the rejection, infra, the allegation that Ohkaka does not show movement ‘inside of the second arcuate shape’ is not persuasive, since the moving portion including 1a/1d is to the left of and ‘inside’ the bounded area defined by the second arcuate surface 3 as seen in figures 1a-1c and or other figures of the Ohkaka reference.
Applicant points out that the device of Ohkaka is single use, while the present application discusses reuse (Rem. P. 8-9). This is irrelevant, since the claims do not require any condition or structure of reusability, and are not methods of re-use. This discussion is irrelevant to the claims at issue. 
	Applicant makes no allegation with respect to the modification presented in the 103(a) rejection of record (Rem. P. 9); only noting that claim 1 is alleged to be allowable and therefore claim 2 should be allowable for the same reasons. As such, this is not persuasive, since claim 1 is at least shown in the present action to be rejected as indefinite and anticipated. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 4-5 recites “pathway connects…and is configured to allow a longitudinal axis of the tubing to pass through the device configured to allow a longitudinal axis of the tubing to pass through the device via the pathway;” which does not make sense. It is first duplicative, and second, circular. The pathway has a configuration which allows something to pass via the pathway. Additionally, the structure of the pathway is indefinite, since it is not clear whether the claim is requiring a straight line through both openings—the longitudinal axis of a tube need not be linear, so the limitation as to the structure of the pathway is not clear. It appears to try to recite an axis, but the axis is ill defined and it cannot reasonably be determined what the claim actually requires.  The claim is setting forth the element “pathway” (which is a void or absence, requiring no structure for the presence of a tube to be located therein) and indicating only endpoints (window—window). The presence of endpoints does not reasonably constrain and define the “pathway” since the pathway could take any form between the two points. 
Claim 1 line 11 “frame is closed loop-like” is indefinite. There is no way for a person of ordinary skill to ascertain reasonable boundary for the phrase “closed-loop like.” The disclosure and unitary objects. What then is the status of the device when it has been used, and the closed/unitary structure of the ‘loop’ has been destroyed—is the device still a ‘closed-loop’? The nature of the scope of this term is not reasonably definite, as noted above. As best understood, the term “closed loop like” can be taken to mean, forming a continuous loop of contact at some point during use (because as evident from the above discussion, the term cannot mean unbroken unitary structure during all times of the use of the device, since applicant’s disclosure shows the device being used in a manner that removes unitary connectivity during use). Applicant alleges that the term “loop-like” is defined in the specification, since the specification says gives a single vague example. The specification is noted to state “the frame 12 is formed loop-like, i.e. it is closed like a circle, although the shape can differ (as can be seen in the figures)” There are therefore two indications—that the term “loop like” means like a circle (in what way is it like a circle?) OR that it can be some different shape. (“the shape can differ”). This recitation does not amount to a reasonably clear definition of what the term “loop like” would be understood to mean. It uses the approximator “like” in the definition itself, and then gives a vague reference to other “different shapes” which are “as …seen in the figures” which is indefinite since it cannot 

4.	The phrase “lateral and opposite” also remains indefinite, despite applicant’s allegations. The tubing is not a component of the device, but a workpiece that can be acted upon. The nature of the position of the cutter relative to the pathway of the tubing does not define the cutter’s position. Further, the use of the term “lateral” *(meaning to the side) and “opposite” (meaning opposed) together with the placement of a “tube” which is not a part of the device, (and can therefore be positioned anywhere) and the claim fails to provide a concrete frame of reference for the ‘lateral’ and ‘opposing’ directions means the claim is unreasonably vague. For example, in applicant’s figure 1, the blade is not seen to be “lateral and opposite” to the tube position—it is perhaps above and opposed to a line drawn from the window to the window…but “lateral” meaning to the side would not be understood to be the way the blade is positioned. Further, “opposite” to a tube position (pathway) is not reasonably clear. Again, the claim has defined the structure of the “pathway” as being “configured to allow…tubing to pass through.” This is a non-constrained structure—any form or void which permits a flexible tube from getting between the entry and exit window is the pathway structure; as a result defining elements as being “lateral to” or “opposite” to the “pathway” is unreasonably vague—the “pathway” extends into space in every direction, so long as a theoretical tube could be there. What is lateral to and opposed to everywhere in space?  
“Frame…has a flat bottom” is indefinite. The nature of “flat” is inapt for the disclosed device, since, as shown the bottom is not “flat” as that term is reasonably understood. The 
The term “inclining top portion” is indefinite, since the frame of reference is unspecified. A portion can only be “inclined” with respect to something, and without specifying what the portion must be inclined relative to, the phrase is not reasonably understood. Examiner cannot guess or insert a definition as to what the portion should be inclined relative to. 
Claim 10 requires “the stopper (17) has a section formed as a triangle.” Which is not understood in light of the disclosure. The stopper is formed integrally with the balance of the device, and is not seen to form a triangle in any meaningful way (see e.g. figure 1 which shows 17 not forming a triangle but a wall/bulge that is not a triangle). It has a curvilinear side (in figures 8 or 9) and a side integrated to the balance of the device. Because of this, the person of ordinary skill would be unable to know what does and does not have a ‘section formed as a triangle’ and the claim is indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ohkaka (US 4,807,622).
Regarding claim 1, Ohkaka discloses a device (figure 3a) for cutting tubing (see tubing C, C’ figure 3 and blade 4 and figure 3b showing the cut), comprising: a frame (all figure 3, generally) having an entry window (5a figure 3a) and an exit window (5a’ figure 1b, inter alia) for defining a pathway of the longitudinal axis of the tubing  through the device (“for defining…” is met by a showing of capability of performing the alleged function—here, see C, C’ in figure 1b, 3(a) shows the device to be capable of being a pathway for a tubing, as the tubing is through both the entry and exit windows, in the same manner as applicant).
The duplicate and circular recitation of pathway is nonetheless met by the structure of Ohkaka, since the tube is shown extending between and through both the entry and exit windows. 
Ohkaka further discloses a cutting element (4 figures 1a-c, inter alia, 3a, 3b) arranged on the frame (held in the slot proximate to 4b figure 1a), wherein the cutting element (4) is arranged lateral and opposite to the pathway of the tubing (as seen in figure 1, or 3a, the blade is both 
Ohkaka further discloses that at least a portion of the frame is formed mobile (see the movement of the upper portion from 1a-2 relative to the lower portion --e.g. 2a 4c, figures 1a-1c, inter alia, 3a-3b) and the cutting element (4) is arranged on or opposite to the mobile portion (here, both sides are mobile, both in the general sense and also relative to one another; the cutting element is therefore “on” the mobile portion; and also opposite to the mobile portion—since both sides are movable in space) to enable the cutting element (4) to be pressed into the pathway of the longitudinal axis of the tubing (As seen in the cut formed by the blade in figure 3b and/or 1b).
Regarding the amended claim limitation additions: Ohkaka discloses a frame which is closed loop like: As seen in figure 1b the device appears to be like a closed loop—it loops like an oval, which is a kind of closed loop. Noting the indefiniteness of this clause, there are also closed loop contact rings forming contact closed loops through 2,--1a, 2c, 2d, 6a, and around again at 3, 1, 1b, 3d. Since there is continuous contact between all the elements the form is a closed loop. 
Ohkaka further discloses an arcuate shaped side (2/5a figure 1) for the entry window (5a figure 1b) and a second arcuate shaped side (from 1b to 5a’ inter alia, figure 1(a) and 1(b)) for the exit window (5a’ figure 1(b)). 
There is also a “flat bottom” at from about 2a’ to 3a’ figure 1(b) inter alia, since the term flat means free of bumps, and the bottom shown in Ohkaka is smooth along that portion. The term “flat” has not been defined in the claim or the specification to require any type of planarity or non-arcuateness, and therefore Ohkaka clearly discloses a “flat” bottom as noted. 

Ohkaka further discloses “an end of the mobile portion touches the second arcuate shaped side.” This is a statement of intended use, met by a showing that the mobile portion is capable of performing a touching action with respect to the arcuate side. As seen in figure 1(c)—the whole right side is disconnected from the left side. Therefore, 1a in figure 1(c ) is capable of contacting / touching even the outside curve of 3 on the right side thereof. This meets the claim limitation as presented. Alternatively, 2d/1a (the mobile portion) is a flexible plastic, and would therefore be seen to be capable of deforming to contact the upper outer side of 3, as if 3 is deformed into closed position, and then 2d is simply lifter in stead of pressed down. Either interpretation meets the claim as presented. 
Ohkaka further discloses “and the mobile portion, when being pushed downwards, is moved along an inside of the second arcuate shaped side…” simply because 1a/2d when moving towards the closed position for cutting (as shown in figures 1a-1c) will be moving to the left of the arcuate form of 1 / 3 figure 1(a). Being to the left of the arcuate form of 3/ 1 figure 1a is moving the cutter and movable portion ‘along an inside of the second arcuate shaped side.’ The applicant could have further clarified this limitation to be more like the disclosed motion—as by saying that the moving portion has a free end, the free end contacts the inside of the surface while being moved along the inside surface, etc. but applicant chose to require broader limitations of “contact” and “movement” capabilities of the movable portion which are in contact, but must only be required to mean moved next to or near or beside, as that term is understood in its broadest reasonable construction. As noted above in the response to remarks section, the allegation that Ohkaka does not show movement ‘inside of the second arcuate shape’ is not persuasive, since the moving portion including 1a/1d is to the left of and ‘inside’ the bounded area defined by the second arcuate surface 3 as seen in figures 1a-1c and or other figures of the Ohkaka reference. Inside here means within the boundary of/ directed towards the interior of, and as reasonably construed the are a to the left of 3 is the inside of that curved surface. 
Claims 3-11 are not amended, and are treated in the same manner as previously presented. The rejection explanation of these claims is incorporated by reference to the non-final rejection mailed 10/28/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkaka (US 4,807,622) as applied to claim 1 above, and further in view of Stoll (US 4,434,555) as set forth in the previous action dated 10/28/2021which is hereby incorporated by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN M MICHALSKI/            Acting Supervisory Patent Examiner of Art Unit 3724